Exhibit 10.22 NELOGIC LETTERHEAD July 30, Behrooz Abdi [address]Carlsbad, CA 92011 Dear Behrooz: I am pleased to offer you employment with NetLogic Microsystems, Inc. or one of its subsidiaries (“NetLogic”).This letter sets forth the terms and conditions of your employment with NetLogic or any of its subsidiaries.To be certain that you understand and agree with the terms of this employment offer, please review this letter, which you will need to sign as a condition of employment. If you choose to accept this offer, sign and date this letter and the attached agreements where indicated. This offer is conditioned upon your presenting evidence of your authorization to work in the United States and your identity sufficient to allow NetLogic to complete the Form I-9 required by law. In the event your employment needs visa sponsorship, your employment is contingent upon you receiving the appropriate visa petitions through the appropriate United States immigration authorities. Please be advised that this offer of employment is contingent upon the following, and shall have no force or effect unless the following are satisfied: (i) the successful closing of the transactions (the “NetLogic-RMI Transactions”) contemplated by the Agreement and Plan of Merger Reorganization between NetLogic Microsystems, Inc. and RMI Corporation (the “Merger Agreement”), (ii) your continued employment with RMI Corporation through the close of the NetLogic-RMI Transactions, and (iii) your commencement of employment with NetLogic immediately following the close of the NetLogic-RMI Transactions. Position:Your position will be Executive Vice President and General Manager initially reporting to Ron Jankov. Your primary responsibilities will be those normally associated with the position of Executive Vice President and General Manager, as well as such other duties as may be assigned to you from time to time.This is a full-time position and NetLogic expects and requires that you will perform your assigned duties to the best of your ability and faithfully observe your obligations to NetLogic.From time to time, NetLogic may impose additional or more specific work rules for you.You acknowledge and agree that your employment with NetLogic will be subject to all of its written employment policies and procedures as in effect from time to time during the course of your employment, including, but not limited to, those in NetLogic’s Employee Handbook, NetLogic’s Code of Business Conduct and Ethics, and NetLogic’s Insider Trading and Confidentiality Policy Statement.By accepting this offer of employment, you represent and agree that as of your first day of employment with NetLogic you will be under no obligation, contractual or otherwise, inconsistent with the obligations you will be assuming to NetLogic and will re-affirm such representation and agreement at that time. Start Date:Your first day of employment will be the date of closing of the NetLogic-RMI Transactions, unless you and your hiring manager later agree in writing to a different start date. Base Salary:Your annual base salary will be $350,000.Your base salary will be reviewed from time to time by NetLogic to determine whether, in NetLogic’s judgment, your base salary should be changed.Your base salary will be paid in accordance with NetLogic’s normal payroll procedures and will be subject to applicable withholding required by law. Bonus Program:Starting in calendar year 2010, you will be eligible to participate in NetLogic’s Incentive Bonus Plan, subject to the terms and conditions thereof. During 2010, you will be eligible to receive a target cash bonus of up to Seventy One Percent (71%) of your 2010 annual base salary, subject to a performance review and NetLogic achieving its financial and other goals. Existing Stock Options:You hereby acknowledge and agree that pursuant to the terms of RMI Corporation’s 2002 Stock Incentive Plan (the “Plan”) and the Merger Agreement, all of your unexercised options to purchase shares of the Common Stock of RMI Corporation issued pursuant to the Plan that you have not exercised prior to the closing of the NetLogic-RMI Transactions, and in accordance with the exercise instructions to be provided by RMI, will automatically terminate effective as of the closing date of the NetLogic-RMI Transactions and shall have no future value. NetLogic Stock Options:Within 60 days after the Closing Date, subject to approval and due authorization by NetLogic’s Board of Directors, you will receive an option (the “Stock Option”) to purchase a number of shares of NetLogic’s Common Stock determined by dividing $9,900,000 by the Applicable Closing Price (as defined in the Merger Agreement(1)). The Stock Option shall vest with respect to one-fifth of the shares subject to the Stock Option on the first anniversary of your first day of employment with NetLogic, and with respect to one forty-eighth of the remaining shares subject to the Stock Option each calendar month thereafter, subject to your continuous employment status with NetLogic and will be subject to all standard terms and conditions of NetLogic’s new employee inducement option grant agreement, except as modified by the express terms of this letter agreement. The exercise price for the Stock Option will be the closing price for NetLogic’s Common Stock on the grant date as reported on the applicable market of the NASDAQ Global Market on which the Common Stock is listed. First Restricted Stock Unit Award. Within 60 days after the Closing Date, subject to approval and due authorization by NetLogic’s Board of Directors you will receive a first number of restricted stock units determined by dividing $3,300,000 by the Applicable Closing Price (the “First RSUs”). Each First RSU will represent the future right to acquire one share of NetLogic Common Stock,and shall vest with respect toone-sixth of the shares subject to the First RSUs on the 18-month anniversary of the Closing Date, and with respect to one-fifth of the remaining shares subject to the First RSUs each six months thereafter, subject to your continuous employment status with NetLogic and all standard terms and conditions of NetLogic’s new employee inducement awards of restricted stock units, except as modified by the express terms of this letter agreement. Second Restricted Stock Unit Award. Within 60 days after the Closing Date, subject to approval and due authorization by NetLogic’s Board of Directors you will receive a second number of restricted stock units determined by dividing $2,400,000 by the Applicable Closing Price (the “Second RSUs”). Each Second RSU will represent the future right to acquire one share of NetLogic’s Common Stock, will vest as to 50% of the total number of shares subject thereto six-months after your first day of employment with NetLogic, and as to the remainder of such shares on the first anniversary of your first day of employment with NetLogic, subject to your continuous employment status with NetLogic, and will be subject to all standard terms and conditions of NetLogic’s new employee inducement awards of restricted stock units, except as modified by the express terms of this letter agreement. NOTE: If you are a “disqualified individual” within the meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), no payment or grants of your Stock Option and/or Restricted Stock Units shall be required or made to the extent that such payments and grants, when aggregated with any other relevant payments or benefits received or to be received by you (including but not limited to any amount you receive in the RMI-NetLogic transaction in respect of RMI common stock or options to purchase RMI common stock that you may hold), would constitute a “parachute payment” within the meaning of Section 280G of the Code.RMI anticipates submitting the payments that may constitute “parachute payments” to its shareholders for their approval at or prior to the RMI-NetLogic transaction; however, if such approval is obtained and otherwise satisfies the applicable requirements of Section 280G(b)(5)(B) of the Code, no part of such payments to you will be limited by this paragraph.All determinations required by this paragraph will be made by NetLogic, whose determination will be final and binding absent manifest error. Change of Control: The Stock Option and RSU agreements referred to above will include the following additional provision: In the event of a Change of Control occurring prior to the termination of your Continuous Service Status (as such terms are defined in the NetLogic Microsystems, Inc. 2004 Equity Incentive Plan (the “Plan”)), in which the outstanding Stock Options, First RSUs and Second RSUs (collectively, the “Equity Awards”) are not assumed by the successor corporation, the vesting of the Equity Awards shall be accelerated by 24 months (measured from the date of the Change of Control) such that all shares that would have become vested during the 24-month period subsequent to the date of the Change of Control (assuming the your Continuous Service Status) but for such Change of Control will so vest as of the effective date of such Change of Control. In addition, following a Change of Control, in which the Equity Awards have been assumed by the successor corporation in such Change of Control as of the date thereof, in the event of your Involuntary Termination of employment within 24 months after the effective date of the Change of Control the vesting of the assumed Equity Awards shall be accelerated such that all Equity Awards that would have become vested during such 24-month period but for the Change of Control and Involuntary Termination (assuming your Continuous Service Status) will so vest as of the effective date of such Termination.For purposes of this Agreement, an “Involuntary Termination” is one that occurs by reason of your dismissal for any reason other than Misconduct or your voluntary resignation following:(i) a change in position you accepted with NetLogic or its subsidiary that materially reduces your level of responsibility, (ii) a material reduction your base salary, or (iii) your relocation by more than 50 miles from the principal office where your employment is located at the commencement of employment with NetLogic; provided that (ii) and (iii) will apply only if you has not consented to the change or relocation. “Misconduct” shall mean the commission of any act of fraud or embezzlement by you, (ii) any intentional unauthorized use or disclosure by you of confidential information or trade secrets of NetLogic (or any subsidiary of NetLogic), or (iii) any act of dishonest or other intentional misconduct by you adversely affecting the business affairs of NetLogic (or any parent or subsidiary of NetLogic) in a material manner.The foregoing definition shall not be deemed to be inclusive of all the acts or omissions which NetLogic (or any parent or subsidiary of NetLogic) may consider as grounds for the dismissal or discharge of your employment with NetLogic (or any parent or subsidiary of NetLogic). Separation Package: If your employment with NetLogic is Involuntarily Terminated not in connection with a Change of Control, NetLogic will provide you with the following separation package: (i) one year of salary, (ii) monthly payments of COBRA health care premiums (wherein, the sum of (i) and (ii) shall not exceed $400,000), and (iii) the vesting of the Equity Awards shall be accelerated by 24 months (measured from the date of the Involuntary Termination) such that all shares subject to the Equity Awards that would have become vested during the 24-month period subsequent to the date of the Involuntary Termination (assuming the your Continuous Service Status) but for such Involuntary Termination, will so vest as of the effective date of such Involuntary Termination. In order to receive either separation package described in this section, you will need to execute a Separation Agreement and General Release (“Agreement”) and comply with the terms of the Agreement, including that you will: (a) release and forever discharge NetLogic, and any successor corporation, from any and all claims, rights, demands, actions, obligations, liability and causes of action, whether asserted or whatsoever, known or unknown, which you have or had against NetLogic, and any successor corporation,from the beginning of time until the date of execution of this Agreement (collectively referred to as “Claims”); and (b) release, acquit and forever discharge NetLogic, and any successor corporation,from and against any Claims arising from or in any way connected with or relating to: (i) your employment with NetLogic, and any successor corporation,or the termination of your employment with NetLogic, and any successor corporation,, (ii) claims arising under any state or federal statute regarding employment discrimination or termination, including but not limited to Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the California Fair Employment and Housing Act, the California Labor Code, the Worker Adjustment and Retraining Notification Act (WARN), and the Americans with Disabilities Act, (iii) claims for wrongful discharge, unjust dismissal, or constructive discharge,(iv) claims for breach of any alleged oral, written or implied contract of employment, (v) claims for salary or severance payments other than those set forth in the Agreement, (vi) claims for employment benefits, except as set forth in the Agreement; (vii) claims for attorneys’ fees, costs, and damages of all types, and (viii) any other claims under federal, state or local statute, law, rule or regulation. Conflicting Activities:While employed by NetLogic you may not work as an employee or consultant of any other organization or engage in any other activities which conflict or interfere with your obligations to NetLogic, without the express prior written approval of NetLogic’s CEO.We believe that employment with NetLogic requires a full-time commitment.
